Citation Nr: 1211366	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-46 118	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction secondary to hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




REMAND

The Veteran served on active duty from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO in St. Louis, Missouri.  (The Veteran also appealed a denial of service connection for a right shoulder disability, but subsequently, by a January 2010 statement, withdrew the appeal of the issue.)

The RO denied the Veteran's claim of service connection for hypertension on the grounds that high blood pressure was not evident until approximately 2002 when treatment records showed a diagnosis of essential hypertension.  However, the Veteran has contended that he first discovered that he had hypertension when he was examined in July 1965 prior to attendance at a community college.  He reported that he was prescribed medication, which was later changed to Reserpine.  He noted that the Reserpine had caused him problems with nasal congestion.  To support this contention, he submitted copies of letters written to his then girlfriend in 1966 and 1967.  (A January 1966 letter refers to a change of medication for high blood pressure, and January and February 1967 letters refer to difficulties with an "allergy"  and congestion because of the blood pressure medicine he was taking.)

In a July 2009 letter, the Veteran describes the treatment he underwent during the intervening years for hypertension.  

The Veteran is competent to provide information about his being seen for hypertension and undergoing treatment with certain medications.  What is significant about the information he submitted is that the letters he wrote are consistent with the contention that he began treatment for hypertension shortly after service, which hypertension was relatively well controlled by medication for many years thereafter.  

When the Veteran was examined for compensation purposes, the examiner did not provide an opinion to account for the Veteran's experience with medication shortly after his separation from military service.  Such an opinion is required before further adjudicatory action may be taken.  Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The Veteran should be scheduled for a VA examination that takes into account the Veteran's history since military service.  The examiner should review the record, including the Veteran's statements and letters indicating that he was on medication for high blood pressure shortly after military service.  A detailed history should be taken and, following examination, the examiner should provide an opinion as to the medical probabilities that the Veteran has hypertension that is traceable to his period of military service.  An explanation should be provided for the opinion, with citation to medical authority and the record as necessary to support the opinion.  The medical reasons for accepting or rejecting the Veteran's version of events regarding the onset of hypertension and treatment should be specifically set forth.  

The examiner should also provide an opinion regarding the probabilities that erectile dysfunction has been caused or made worse by hypertension and/or treatment therefor.  An explanation should be provided for this opinion, with citation to medical authority and the record as necessary to support the opinion.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The AOJ should ensure that the examination report complies with the instructions of this remand.  If any deficiency is found, the report should be returned to the examiner for correction.  Thereafter, any additional evidentiary development suggested by the evidence should be undertaken.

3.  If any benefit sought is not granted by the AOJ, a supplemental statement of the case should be issued and the Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

